UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
ROBERT KELLY,
                          Plaintiff,                         ORDER
v.
                                                             19-CV-11369 (PMH)
THE CITY OF MOUNT VERNON, et al.,

                          Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         By letter-motion dated March 3, 2021, Littler Mendelson, PC (“Littler”), counsel for

defendant Richard Thomas, moved this Court for an Order directing defendant City of Mount

Vernon (the “City”) to pay their legal fees in connection with their representation of Thomas in

this action. (Doc. 137). Littler advised that the City’s Corporation Counsel, Brian Johnson,

approved payment of the outstanding legal fees and requested that the City’s Comptroller issue

payment to Littler, but that the City Comptroller had neither paid said fees nor advised when the

fees would be paid. (Id.; see also Doc. 145).

         On April 12, 2021, Oxman Law Group, PLLC (“Oxman”), counsel for defendants the City

and the City Urban Renewal Agency, filed a letter reporting on the status of payment of

outstanding invoices. (Doc. 146). Oxman advised that both it and Corporation Counsel transmitted

to the City Comptroller’s Office the Court’s prior Orders and requested reports of the status of

payment of outstanding invoices pursuant to the Court’s March 12, 2021 and April 1, 2021 Order

(Docs. 138, 144), but that the Comptroller failed to respond or provided incomplete responses.

(Doc. 146). Oxman advised the Court that the City also owed it substantial sums for work in this

matter. (Id.). In response to the Court’s Order dated April 22, 2021 (Doc. 152), Littler and Oxman

filed a joint letter briefing the issue of this Court’s authority to compel payment of the legal fees
at issue. As of April 30, 2021, pursuant to counsel’s joint representation to the Court, the City owes

Littler and Oxman substantial sums for work in this matter. (Doc. 154).

        Accordingly, it is HEREBY ORDERED:

                1.     A hearing has been scheduled June 7, 2021 at 3:00 p.m. at the Hon. Charles

L. Brieant Jr. Federal Building and Courthouse, 300 Quarropas Street, Courtroom 521, White

Plains, New York 10601. The City, by both its Corporation Counsel and Comptroller, shall show

cause why the City and the Comptroller have not paid Littler’s or Oxman’s outstanding legal fees

in this case.

                2.     Counsel for defendant Thomas, counsel for the City, Corporation Counsel

Brian G. Johnson, and City Comptroller Deborah Reynolds are all REQUIRED to attend this

hearing in person or risk being held in contempt of Court.

                3.     All members of the public, including attorneys, appearing at a Southern

District of New York courthouse must complete a questionnaire and have their temperature taken

before being allowed entry into that courthouse. On the day you are due to arrive at the courthouse,

click on the following weblink: https://app.certify.me/SDNYPublic. Follow the instructions and

fill out the questionnaire. If your answers meet the requirements for entry, you will be sent a QR

code to be used at the SDNY entry device at the courthouse entrance. If you do not meet the

necessary requirements, please contact Chambers.

                4.     By May 7, 2021, counsel for the City is directed to provide a copy of this

Order to the Corporation Counsel and the City Comptroller, and file proof service of the same.

SO ORDERED:

Dated: White Plains, New York
       May 4, 2021
                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
